Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 1 of 13 PageID #: 1148




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

  L,]NITED STATES OF AMERICA.                            )
                                                         )
      Plaintiff,                                         )
                                                         )
                                                         )    No.4:19 CR 961 SRC
                                                         )
  KEVIN WHITE,                                           )
                                                         )
      Defendant.                                         )

                                      GUILTY PLE,AAGREEMENT


         Come now the parties and hereby agree, as follows:

         I.   PARTIES:

         The parties are the defendant Kevin White, represented by defense counsel Michael

 Ghidina, and the United States of America (hereinafter "United States" or "Govemment"),

 represented by the Office of the United States Attomey for the Eastern District of         Missouri. This

 agreement does not, and is not intended to, bind any governmental office or agency other than

 the United States Attomey lor the Eastern District of Missouri. The Court is neither a party to

 nor bound by this agreement.

         2. GUILTYPLEA:

         A.        The Guiltv Plea:    Pursuant to Rule I I (c)( I )(A), Federal Rules of Criminal

 Procedure, in exchange for the defendant's voluntary plea of guilty to the indictment, the United

 States agrees that no further federal prosecution   will    be brought in this District relative to the

 defendant's conspiracy to possess, distribute and/or possess with the intent to distribute fentanyl

 of which the Govemment is aware of at this time.

                                                     I
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 2 of 13 PageID #: 1149




        B.      The   Sentence: In addition, the parties      agree that the U.S. Sentencing Guidelines

  Total Offense Level analysis agreed to by the parties herein is the result of negotiation and led, in

  part, to the guilty plea. The parties further agree that regardless   ofthe advisory U.S. Sentencing

  Guidelines range (combination of Total Oflense Level and Criminal History Category)

  ultimately determined by the Court, the parties recommend that the Court sentence Defendant to

 a total term   of imprisonment of One Hundred Twenty (120) months.

        C. Forfeiture:             Defendant agrees to forfeit all ofdefendant's interest in all items

  seized by law-enforcement officials during the course        oftheir investigation and will not contest

 the forfeiture ofsuch items. Defendant admits that all United States currency, weapons, property

 and assets seized by law enforcement officials during their investigation constitute the proceeds

 ofdefendant's illegal activity, were commingled with illegal proceeds, or were used to facilitate

 the illegal activity. Defendant agrees to execute any documents and take all steps needed to

 transfer title or ownership ofsaid items to the Government and to rebut any claims of nominees

 and/or alleged third party owners. Defendant further agrees that said items may be disposed          of

 by law enforcement officials in any manner.


       3. EI,I,]l\,IENTS:

                 As to Count One, the Defendant admits to knowingly violating Title 2l , United

 States Code, Sections 841 (a)( I )   &   846 and admits there is a factual basis for the plea and further

 fully understands that the elements ofthe crime       are:

          1.      That between January 2018 and the date ofthe indictment (November 20, 2019),

         the defendant entered into an agreement or understanding to possess with the intent




                                                       2
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 3 of 13 PageID #: 1150




          distribute a mixture or substance containing a detectable amount offentanyl, a Schedule

          II controlled substance;

          2.       The defendant voluntarily and intentionally joined in the agreement or

          understanding to possess with the intent distribute the fentanyl. either at the time it was

          first reached or at some later time while it was still in effect:

          3.       At the time the defendant joined in the agreement or understanding, he knew of

          the purpose   ofthe agreement or understanding; and

          4.      The conspiracy was responsible for distributing at least 400 grams offentanyl.

          4. FACTS:

         The parties agree that the facts in this case are as follows and that the govemment would

  prove these facts beyond a reasonable doubt if the case were to go to       trial.   These facts may be

  considered as relevant conduct pursuant to Section I B I .3:

                                             The Conspiracy

        Beginning in 2018 and continuing up until the time ofthe indictment, Defendant Kevin

  White, along with his co-conspirators began distributing large quantities of fentanyl in the St.

  Louis Metropolitan area. Their source of supply was initially Juan Gonzalez (hereafter

 "Gonzalez") who was eventually indicted in the Eastern District of Missouri in Cause Number

 4:l9CR2llRLW,forconspiracytodistributeandpossesswithintenttodistributebothfentanyl

  and methamphetamine. Gonzalez continued to supply the Defendant and his co-conspirators until

  Gonzalez was arrested by the DEA and U.S. Marshals in September,20i9. Defendant and his

 co-conspirators then obtained another source of supply in Arizona and continued to distribute

  fentanyl.



                                                     3
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 4 of 13 PageID #: 1151




        Prior to his arrest, Gonzalez would either ship packages of fentanyl through the mail or

  would hand-deliver the narcotics to co-conspirators like Jazmynn Lester and Aaliah Lester, who

  had traveled to Arizona at the request   ol co-conspirator Maricus Futrell (hereafter "Futrell") and

  others. Futrell was also under indictment in the Eastem District of Missouri, charged in the same

  case as Gonzalez. While Gonzalez and Futrell were fugitives in that indictment, they continued

 to conspire with Defendant and others to distribute fentanyl in the Eastern District of Missouri.

        Once the raw fentanyl was either mailed or transported to the St. Louis area, various co-

 conspirators would ''cut" or "stretch" the fentanyl with various products like Dormin, in order to

  increase its volume and thereby increase their profit. The cut fentanyl was then put in capsules

 and sold by various members of the conspiracy which included Anthony Caldwell, Roman

  Frenchie, Tyrone Sims, Defendant, Martes Mosley, Michael Moore, and Maricus Futrell.

        Jazmynn Lester and Aaliah Lester were "mules" in that they traveled to Arizona to meet

 with the source of supply in order to pay U.S. currency for the fentanyl and then transport the

 fentanyl back to St. Louis for distribution. They were compensated for their role as mules.

 Jazmynn Lester also provided her mother's residence as an address where lentanyl could be

 received from Arizona. Jazmynn Lester was a paramour of co-conspirator Kevin White.

        Jimmiesha Williams (hereafter "Williams") would provide a safe house for co-conspirators

 to conduct their business and would knowingly store narcotics, firearms and U.S. currency in her

 residence. She would also register vehicles in her name in order to shield other co-conspirators,

 especially her paramour Maricus Futrell from potential law enforcement scrutiny. Williams

 would also take various vehicles used by co-conspirators to body shops to get them painted,

 again in an effort to thwart law enforcement scrutiny.


                                                     .1
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 5 of 13 PageID #: 1152




       Deniesha Baker (hereafter "Baker") provided a "safe house" or "stash house" for her

 paramour Futrell, where he would store narcotics and U.S. currency (proceeds of his drug

 trafficking) and she maintained her premises for the purpose of distributing fentanyl. Futrell and

 other members ofthe conspiracy would keep a "lab" at Baker's house, which was comprised             of

 drug paraphemalia used to cut the fentanyl and package it for distribution   -   glinders, pill presses,

 scales, empty capsules, Dormin, etc. Baker would also allow Futrell to keep his vehicles at her

 residence, again in an effort to thwart law enforcement scrutiny.

       On or about June 18, 2019 the St. Louis Metropolitan Police intercepted a package

 addressed to a home on Cabanne Place, in the City    ofSt. Louis. After obtaining    a search warrant,


 the package was opened and revealed approximately 512 grams (over % a kilogram) of a mixture

 or substance containing fentanyl. Police then obtained an anticipatory search warrant for the

 residence and conducted a controlled delivery. After the resident retrieved the package, police

 executed the search warrant and learned that Jazmynn Lester had advised the resident that a

 package was coming that belonged to    "Kevin" or "Chucky"    -   meaning Defendant Kevin White.

 Eventually T.S., an unindicted co-conspirator, came to the house to retrieve the package and

 identified himself as "Chucky's cousin." T.S. was arrested. A vehicle that had dropped T.S. off

 near the house had fled the scene after T.S. was arrested. Police were able to identify the driver

 ofthe vehicle as Defendant Kevin White. The resident ofthe house cooperated with police,

 identified a photo of Kevin White as "Chucky" and showed police the phone number used by

 Chucky to check on the status ofthe package. That phone number came back to Defendant

 Kevin White after police searched law enforcement databases.




                                                  5
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 6 of 13 PageID #: 1153




        ln total, the conspiracy was responsible for distributing in excess of 4 kilograms of

  fentanyl. For purposes ofrelevant conduct, the parties agree and stipulate that Defendant Kevin

  White is responsible for at least 4 kilograrrs but less than l2 kilograms offentanyl.

                          5. STATUTORY PENALTIES:

         The defendant fully understands that the maximum possible penalty provided by law for

 the crime to which the defendant is pleading guilty is imprisonment           ofnot more than 20 years,      a


 fine ofnot more than S1,000.000, or both such imprisonment and fine. The Court shall also

  impose a period of supervised release of not less than 3 years.

         6.   U.S. SENTENCING         GUIDELINES: 2018 MANUAL:

         The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

 and the actual sentencing range is determined by both the Total Offense Level and the Criminal

 History Category. The parties agree that he following are the U.S. Sentencing Guidelines Total

 Offense LeveI provisions that apply.

         A.      Chapter 2 Offense Conduct:

                 (1) Base Offense l,evel:         I'he parlies agree that the base offense level is 34, as

 fbund in Section 2D1.1(c)(3). Thc parties agrce that the quantity of fenlanyl for which the

 defendant is accountable, including relevant conduct, is more than 4 kilograms and less than            l2

 kilograms, resulting in the agreed Base Offense Level.

         (2) Specific Offense Characteristics: The parties            agree that no Chapter Two specific

 offense characteristics are appl icable

         B.      Chapter 3 Adiustments:
                 (1) Acceptance of Responsibility: The parlies agree that three Ievels should be

 deducted pursuant to Section   3   E I . I (a) and   (b), bccause the defendant has clearly demonstrated
                                                          6
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 7 of 13 PageID #: 1154




 acceptance of responsibility and timely notified the government          ofthe defendant's intention to

 plead   guilty. The parties    agree that the defendant's   eligibility for this deduction is based upon

 information presently known. lf subsequent to the taking of the guilty plea the government

 receives new evidence of statements or conduct by the defendant which it believes are

 inconsistent with defendant's eligibility for this deduction, the govemment may present said

 evidence to the court, and argue that the defendant should not receive all or paft ofthe deduction

 pursuant to Section 3E   I.I   , without violating the plea agreement. Pursuant    to Section 2K2.4(b)

 and Application Note 5, Chapters Three and Four do not apply as to Count Four, so as to Count

 Four, Defendant is not entitled to an acceptance of responsibility reduction under Section         3   E I.I   .




                   (2) Estimated Total Offense Level: The parties estimate that the Total Offense

 Level is 3l   .




          C.       Criminal History: Thc determination ol'thc defendant's (lriminal History

 Category shall be left to the Court. Either party may challenge, before and at sentencing, the

 finding ofthe Presentence Report as to the defendant's criminal history and the applicable

 category. The defendant's criminal history is known to the defendant and is substantially

 available in the Pretrial Services Report.

          D.       Effect ofParties'U,S. Sentencins Guidelines Analvsis: The parties agree that

 the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

 foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

 Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

 the plea agreement.




                                                      1
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 8 of 13 PageID #: 1155




           7. WAtVI,)t OF APPEAI AND POSI'-CONVICTION RIGHT'S:

           A,      Appeal: The defendant   has been         fully apprised by defense counsel ofthe

  defendant's rights concerning appeal and     lully   understands the right to appeal the sentence under

  Title   18, United States Code, Section 3742.

                   (1) Non-Scntencins Issues: 'l hc parties waive all rights to appeal all non

 jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

  motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant

  is pleading guilty and whether defendant's conduct falls within the scope         ofthe statute(s).

                   (2) Scntencing Issues: ln   the event the Coufi acc epts the plea, accepts the U.S.

  Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing

  Guidelines range, sentences the defendant in accordance with the parties'joint recommendation

  of   120 months imprisonment, then as part of this agreement the defendant and the United States


  hereby waives all rights to appeal all sentencing issues other than Criminal History, but only         if it

  affects the Base Offense Level or Criminal History Category.

                   B.      Habeas   Corpus: The dcf'endant        agrees to waive all rights to contest the

  conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

  United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

  assistance of counsel.

                   C,      Risht to Records: The defendant waives all rights. whether asserted

  directly or by a representative, to request from any department or agency ofthe United States

  any records pertaining to the investigation or prosecution of this case, including any records that




                                                        8
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 9 of 13 PageID #: 1156




  may be sought under the Freedom of Information Act, Title 5, United States Code, Section 522,

 or the Privacy Act, Title 5, United States Code, Section 552(a).

         8. OTHER:

                  A.         Disclosures Required br- the United States Probation     Qffictt    The

 defendant agrees to truthfully complete and sign forms as required by the United States

 Probation Office prior to sentencing and consents to the release ofthese forms and any

 supporting documentation by the United States Probation Office to the government.

                  B.    Civil or Administrative Actions not Barred Effect on Othcr
                  Governmental Agencies:

         Nothing contained herein limits the rights and authority ofthe United States to take any

 civil, tax, immigration/deportation or administrative action against the defendant.

                  C.         Supervised Release: Pursuant to an y supervised release term, the Court

 will impose   standard conditions upon the defendant and may impose special conditions related to

 the crime defendant     committed. These conditions will     be restrictions on the defendant to which


 the defendant   will   be required to adhere. Violation   ofthe conditions ofsupervised release

 resulting in revocation may require the defendant to serve a term of imprisonment equal to the

 length ofthe term ofsupervised release, but not greater than the term set forth in Title 18, United

 States Code, Section 3583(e)(3), without credit for the time served after release. The defendant

 understands that parole has been abolished.

                  l).        llandaton    Special Asscssment: PursLrantto   Iitle l8 .Ilnited   States

 Code, Section 3013, the Court is required to impose a mandatory special assessment of           $   100 per

 count for a total ol   $I   00, which the defendant agrees to pay at the time of sentencing. Money




                                                      9
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 10 of 13 PageID #: 1157




  paid by the defendant toward any restitution or fine imposed by the Court shall be first used to

  pay any unpaid mandatory special assessment.

                  E.      Possibility of Detention: -lhe defendant ma y be subject to immediate

  detention pursuant to the provisions of Title 18, United States Code, Section 3143.

                  F.      Fines, Restitution and Costs of Incarcera$q4 and Supervision: The

  Cou( may impose a fine, costs of incarceration and costs of supervision. The defendant agrees

  that any fine imposed by the Court   will   be due and payable immediately.

                  G.      Forfeiture: The defendant knowingly and voluntarily waives any right,

  title, and interest in all items seized by law enforcement officials during the course oftheir

  investigation, whether or not they are subject to forfeiture, and agrees not to contest the vesting

  of title ofsuch items in the United States. The defendant agrees that said items may be disposed

  of by law enlorcement officials in any manner.

          9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDAIIT'S RIGHTS:

          In pleading guilty, the defendant acknowledges, fully understands and hereby waives hrs

  rights, including but not limited to: the right to plead not guilty to the charges; the right to be

  tried by ajury in a public and speedy trial; the right to file pretrial motions, including motions to

  suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

  require the government to prove the elements ofthe offenses charged against the defendant

  beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

  to be protected from compelled self-incrimination; the right at trial to confront and cross-

  examine adverse witnesses; the right to testify and present evidence and the right to compel the




                                                     l0
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 11 of 13 PageID #: 1158




  attendance ofwitnesses. The defendant further understands that by this guilty plea, the

  defendant expressly waives all the rights set forth in this paragraph.

          The defendant fully understands that the defendant has the right to be represented by

  counsel, and    if   necessary, to have the Court appoint counsel at trial and at every other stage   of

  the proceeding. The defendant's counsel has explained these rights and the consequences ofthe

  waiver ofthese rights. The defendant fully understands that, as a result ofthe guilty plea, no trial

  will, in fact, occur    and that the only action remaining to be taken in this case is the imposition      of

  the sentence.

          The defendant is fully satisfied with the representation received from defense counsel.

  The defendant has reviewed the government's evidence and discussed the government's case and

  all possible defenses and defense witnesses with defense counsel. Defense counsel has

  completely and satisfactorily explored all areas which the defendant has requested relative to the

  government's case and any defenses.

          The guilty plea could impact defendant's immigration status or result in deportation. In

  particular, if any crime to which defendant is pleading guilty is an "aggravated 1'elony" as defined

  by Title 8, United States Code, Section I 101(a)(a3), removal or deportation is presumed

  mandatory. Defense counsel has advised the defendant ofthe possible immigration

  consequences, including deportation, resulting from the plea.

          IO. VOLUNTARY NATUIIE OF THE GTIILTY PLEA AND PLEA

  AGREEMENT:

          This document constitutes the entire agreement between the defendant and the

  government, and no other promises or inducements have been made, directly or indirectly, by



                                                        ll
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 12 of 13 PageID #: 1159




  any agent   ofthe government, including any Department olJustice attorney, concerning any plea

  to be entered in this case. In addition. the defendant states that no person has, directly or

  indirectly, threatened or coerced the defendant to do or refrain from doing anything in

  connection with any aspect of this case, including entering a plea of guilty.

         The defendant acknowledges having voluntarily entered into both the plea agreement and

  the guilty plea. The defendant further acknowledges thatthis         guiltyplea is made of the

  defendant's own free   will   and that the defendant is, in fact, guilty.

          II.   CONSEQUENCES OF POST-PLEA MISCONDUCT:

         After pleading guilty and before sentencing, ifdefendant commits any crime, other than

  minor traffic offenses, violates any conditions of release that results in revocation, violates any

  term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthlul

  information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

  option, may be released from its obligations under this agreement. The Government may also, in

  its discretion, proceed with this agreement and may advocate for any sentencing position

  supported by the facts, including but not limited to obstruction ofjustice and denial     of

  acceptance of responsibi lity.

          12. NO RIGHT TO WITHDRAW GUILTY PLEA:

         Pursuant to Rule I l(c) and (d), Federal Rules of Criminal Procedure, the defendant

  understands that there   will   be no right to withdraw the plea entered under this agreement, except

  where the Court rejects those portions ofthe plea agreement which deal with charges the

  government agrees to dismiss or not to bring.




                                                       12
Case: 4:19-cr-00961-SRC Doc. #: 442 Filed: 02/18/21 Page: 13 of 13 PageID #: 1160




   /r/rLu, Dale                           PAUL   J. D',AGROSA (#36966MO)
                                          Assistant United States Attorney




   ,/14        f,,,o
       f   oitL
                                          Defendant


   )
           I)ate                                           INA
                                          Attorney lor Defendant




                                     13
